UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6616



MICHAEL ALLEN KOKOSKI,

                                               Plaintiff - Appellant,

          versus


CHARLES FELTS, Warden,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (5:06-cv-00605)


Submitted:   August 6, 2007                 Decided:   August 17, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Allen Kokoski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Allen Kokoski, a federal prisoner, appeals the

district      court’s   order     accepting     the   recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2007) petition.           We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. Kokoski v. Felts, No. 5:06-cv-00605 (S.D.W.

Va. Apr. 12, 2007).           We dispense with oral argument because the

facts   and    legal    contentions     are    adequately   presented    in   the

materials     before    the    court    and    argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 2 -